         Case 1:19-cv-02973-SCJ Document 157 Filed 09/07/21 Page 1 of 3
           USCA11 Case: 20-13024 Date Filed: 09/07/2021 Page: 1 of 3


                     IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                    No. 20-13024-V
                               ________________________

SISTERSONG WOMEN OF COLOR REPRODUCTIVE JUSTICE COLLECTIVE,
FEMINIST WOMEN'S HEALTH CENTER,
PLANNED PARENTHOOD SOUTHEAST, INC.,
ATLANTA COMPREHENSIVE WELLNESS CLINIC,
ATLANTA WOMEN'S MEDICAL CENTER, et al.,

                                                  Plaintiffs - Appellees,

versus

GOVERNOR OF THE STATE OF GEORGIA,
in his official capacity ,
CHRISTOPHER MICHAEL CARR,
Georgia Attorney General, in his official capacity
KATHLEEN TOOMEY,
Georgia Commissioner for Department of Public Health,
in her official capacity,
JOHN S. ANTALIS,
M.D.,
GRETCHEN COLLINS,
M.D.,
DEBI DALTON,
M.D.,
E. DANIEL DELOACH,
M.D.,
CHARMAINE FAUCHER,
PA-C,
SHAWN M. HANLEY,
C.F.S.P.,
ALEXANDER S. GROSS,
M.D.,
THOMAS HARDIN, JR.,
M.D.,
JUDY GARDNER,
C.F.A.,
MATTHEW W. NORMAN,
M.D.,
DAVID W. RETTERBUSH,
        Case 1:19-cv-02973-SCJ Document 157 Filed 09/07/21 Page 2 of 3
          USCA11 Case: 20-13024 Date Filed: 09/07/2021 Page: 2 of 3


M.D.,
ANDREW REISMAN,
M.D.,
JOHN JEFFREY MARSHALL,
M.D.,
BARBY J. SIMMONS,
D.O.,
RICHARD L. WEIL,
M.D., Members of the Georgia Composite Medical Board,
in their official capacities,
LASHARN HUGHES,
M.B.A., Executive Director of Georgia Composite Medical Board,
in her official capacity,
MARK JONES,
District Attorney for the Chattahoochee Judicial Circuit,
in her official capacity ,
FLYNN BROADY, JR.,
Acting District Attorney for the Cobb Judicial Circuit,
in her official capacity,
PATSY AUSTIN-GATSON,
District Attorney for the Gwinnett Judicial Circuit,
in his official capacity ,
SHALENA COOK JONES,
District Attorney for the Eastern Judicial Circuit,
in her official capacity,
FANI T. WILLIS,
District Attorney for Fulton County,
in her official capacity,


                                                  Defendants - Appellants,

SHERRY BOSTON,
District Attorney for DeKalb County,
in her official capacity,




                  Defendants.
         Case 1:19-cv-02973-SCJ Document 157 Filed 09/07/21 Page 3 of 3
           USCA11 Case: 20-13024 Date Filed: 09/07/2021 Page: 3 of 3


                             ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________




ORDER:

    Attorney Clara Spera’s Motion to Withdraw as Counsel for the Plaintiff-Appellees is

GRANTED.


                                                                         DAVID J. SMITH
                                                         Clerk of the United States Court of
                                                           Appeals for the Eleventh Circuit

                                          ENTERED FOR THE COURT - BY DIRECTION
